DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 8-13, in the reply filed on 8 August 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II may be searched and examined together without serious burden.  This is not found persuasive because there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different groups/subgroups or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention.

The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 9 is objected to because of the following informalities: The grammatically incorrect limitation "is of from" is recited three times. Appropriate correction is required.
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. Claim 12 cannot depend both from claim 11 (or from itself) and from claim 8.  See MPEP § 608.01(n).  Accordingly, the claim 12 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 11, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation "wherein said release agent is a threefold concentrated solution …the concentration of bicarbonate ions formally provided by said at least one agent providing bicarbonate ions is of from 0.1 M to 2 M." There is insufficient antecedent basis for the limitation "the concentration of bicarbonate ions formally provided by said at least one agent providing bicarbonate ions." Moreover, it is unclear what is meant by this limitation. Is this limitation meant to refer to a concentration of bicarbonate ions provided in a treated sample, as suggested in paragraph [0044] of the published specification? In this case, does the range of "0.1 M to 2 M" refer to the molarity of bicarbonate ions in a treated sample upon threefold dilution of said release solution?
Regarding claim 11, it is unclear what is modified by the limitation "comprised in." Does this limitation only modify "(iv) at least one agent providing bicarbonate ions"?
Claim 13 recites the limitation "The kit of claim 13." There is insufficient antecedent basis for this limitation in the claim. Claim 13 is henceforth treated as depending from claim 11.
Regarding claim 13, a word appears to be missing within the limitation "comprising least one…" Henceforth, this is interpreted as "comprising at least one…"

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kirsch (US 2017/0121702).
Regarding claim 8, Kirsch discloses a release agent for releasing analytes (RNA, abstract) from a sample comprising 
(i) a chaotropic agent (abstract, [0023], [0024]), 
(ii) an organic solvent (either ethylene glycol diacetate or 2-pyrrolidone, [0021], solvents #5, 6, and 7 of Table 1; binding solutions #12 and 13 of Table 2; [0076], [0081]), 
(iii) a detergent ([0040]), and 
(iv) at least one agent providing bicarbonate ions (ethylene carbonate, which Kirsch discloses in a mixture with either ethylene glycol diacetate or 2-pyrrolidone, [0021], solvents #5, 6, and 7 of Table 1; binding solutions #12 and 13 of Table 2; [0076], [0081]).
Regarding claim 10, Kirsch discloses a kit (abstract, [0055]), and Kirsch's kit implicitly requires at least one housing.
Regarding claim 13, Kirsch discloses at least one detection agent (RNA-binding solid phase, [0028]) for at least one analyte (RNA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch.
Regarding claim 9, the limitation "threefold concentrated solution" pertains to an intended use of the release agent. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Nevertheless, Kirsch teaches a volume ration of between 1:3 and 1:4 of organic solvent to RNA-containing solution ([0046]).
For purposes of this rejection, the indefinite limitation "the concentration of bicarbonate ions formally provided by said at least one agent providing bicarbonate ions is from 0.1 M to 2 M," which can be broadly interpreted as an intended use, is not interpreted as being patently distinct from the disclosure of Kirsch.
Kirsch discloses that the release agent is a solution (after mixing) and the concentration of said organic solvent is of from 2% (v/v) to 20% (v/v) ([0026]).
Kirsch teaches a guanidinium concentration of 3 M ([0048]) or 5 M ([0086]) prior to mixing with the organic solvent mixture, but is silent regarding concentration(s) after mixing.
Kirsch is silent regarding the concentration of the detergent and therefore does not discloses that the concentration of said detergent is of from 0.2% (w/v) to 20% (w/v). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
For the benefit of sufficient effect from the chaotropic agent and detergent, it would have been obvious to one of ordinary skill in the art at the time of filing that the concentration of said chaotropic agent is of from 2 M to saturated; and that the concentration of said detergent is of from 0.5% (w/v) to 20% (w/v).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Kirsch (relied upon above) does not teach that the organic solvent is acetonitrile or that said detergent is a non-ionic detergent.
Regarding the prior art of Kirchgesser (US 2005/0079535), Example 1 involves the combination of guanidinium-HCl, Triton X100 (a non-ionic detergent), and acetonitrile for DNA isolation ([0138]-[0139]), but does not involve a cyclic carbonate. Examples 4 involves the combination of guanidinium-rhodanide, Triton X100, and propylene carbonate for RNA isolation ([0155]-[0156]), but does not involve acetonitrile.
The analogous prior art of record does not teach or suggest all four components required by claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tickler (Overview of Solid Phase Synthesis of “Difficult Peptide” Sequences. Current Protocols in Protein Science 2007) suggests the combination of "magic mixture" comprising DCM, DMF, and NMP in a ratio of 1:1:1 (v/v) together with 1% Triton X-100 detergent and 2 M ethylenecarbonate with chaotropic salts ("3. Peptide-resin solvation," second page, right col.).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797